Citation Nr: 1023235	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-36 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel

INTRODUCTION

The Veteran served on active duty from October 1972 to 
January 1974, and had subsequent service in the National 
Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In August 2009, the Veteran testified during a hearing before 
the undersigned that was conducted via videoconference.  A 
transcript of the hearing is of record.

During the pendency of the Veteran's case, the United States 
Court of Appeals for Veterans Claims (Court) recently held 
that claims for service connection for PTSD encompass claims 
for service connection for all psychiatric disabilities.  
Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of 
a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).  As such, the Board has 
recharacterized the Veteran's claim on appeal to more 
accurately reflect the Court's holding in Clemons.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996)).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed. (1994) (DSM-IV).

The Veteran asserts that he was raped while stationed at Fort 
Polk, Louisiana, in August 1973.  He testified that he 
received excellent performance evaluations in service as a 
surgical assistant and technician until that event and then 
his work and behavior deteriorated.  Service treatment and 
personnel records contain no evidence confirming the 
occurrence of such an event, thus the Board must consider 
evidence from sources other than his service records to 
corroborate his account of the stressor incident.  See 
38 C.F.R. § 3.304(f)(3).  

VBA's Adjudication Procedure Manual, M21-1 MR, IV, Part ii, 
Subpart 1, Chapter D, Section 14 provides guidance as to the 
development of these cases.  In this case, where available 
records may not provide objective or supportive evidence of 
the alleged in-service traumatic stressor, it is necessary to 
develop for this evidence. 

PTSD claims based on personal assault are subject to the 
provisions of 38 C.F.R. § 3.304(f)(3) due to the special 
nature of such claims.  This regulation addresses the use of 
various types of evidence, including evidence of behavior 
changes following the claimed assault.  The regulation also 
provides that VA may submit any evidence that it receives to 
an appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3).  See Bradford v. 
Nicholson, 20 Vet. App. 200 (2006), in which the Court found 
that VA neglected to comply with 38 C.F.R. § 3.304(f)(3), 
that requires that, when claimants allege post-traumatic 
stress disorder on the basis of in-service personal assault, 
VA must advise them of alternative sources of evidence for 
proving the occurrence of personal assault before denying 
their claims.

While the Veteran was issued a notice letter as to VA's duty 
to assist in June 2007 pertaining to his claim of service 
connection for PTSD, there is no indication that the letter 
addressed the particulars of this regulation in such notice 
letter.  The record does not indicate that the Veteran was 
specifically advised as to his alleged sexual assault, and 
the necessity of providing additional details of his alleged 
stressful incident(s) in service, or that he may provide 
corroborating evidence from alternate sources of information.  
See Bradford v. Nicholson, supra.  Such details are necessary 
so that VA can properly explore alternative sources for 
information to corroborate the alleged stressor incident.  
See Patton v. West, 12 Vet. App. 272 (1999) (holding that the 
provisions in M21-1, Part III, 5.14(c) (April 30, 1999), 
which address PTSD claims based on personal assault and 
provide for development of alternate sources for information, 
are substantive rules which are the equivalent of VA 
regulations and must be considered); see also YR v. West, 11 
Vet. App. 393, 398-99 (1998).  Thus, the RO/AMC should 
provide notice of the types of evidence which may be 
considered in a personal assault claim under 38 C.F.R. § 
3.304(f)(3).  

At the Board hearing, the Veteran testified that he underwent 
hemorrhoid surgery in April 2003 at the Syracuse VA Medical 
Center (VAMC), and contended that such surgery was necessary 
due to injury and residual symptoms from the rape.  The 
Veteran testified that a different VA examiner evaluated his 
condition prior to the April 2003 procedure, and the examiner 
may have provided notations that the condition was due to an 
"old injury."  The Veteran submitted VA outpatient progress 
notes dated in April 2003, and a progress note reflects that 
the Veteran was seen in 2002 and earlier in 2003 for 
hemorrhoids.  Thus, the RO should associate Syracuse VAMC 
treatment records for the period January 1, 2002, to April 
25, 2003.  

Also, during his hearing, the Veteran referenced a July 2009 
VA psychiatric evaluation that discussed the claimed stressor 
and his diagnosed PTSD however, such evaluation is not of 
record.  Updated Syracuse VAMC treatment records should be 
obtained for the period November 25, 2008, to the present, to 
include the July 2009 VA psychiatric evaluation.  

At the Board hearing, the Veteran further testified that he 
sought treatment with a therapist identified as P.C. and 
primary care provider identified as B.B., and also received 
alcohol rehabilitation treatment in Bath, New York (see 
hearing transcript at pages 9-10).  The Veteran suggested 
that he may have discussed details related to the alleged 
stressor with these providers, although it is unclear if they 
are VA or non-VA medical providers.  November 2004 to 
February 2005 Bath VAMC records are in the claims file.  
Thus, the RO should contact the Veteran, request that he 
clarify if these were VA or private medical providers and 
provide his dates of treatment.  Upon obtaining appropriate 
releases, the Veteran's treatment records should be 
associated with the claims folder.  

Finally, the Board acknowledges that VA outpatient treatment 
records reflect a diagnosis of PTSD.  In light of the 
diagnosis of PTSD, and irrespective of whether the Veteran's 
stressor is verified, under the circumstances of this case 
the Board believes that such a review of the evidence and 
medical opinion are necessary to comply fully with 38 C.F.R. 
§ 3.304(f)(3).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should request that the 
Veteran should be asked to provide any 
additional information possible regarding 
the stressful events claimed to have 
caused PTSD, and to identify potential 
alternative sources for supporting 
evidence regarding the alleged military 
sexual trauma and other stressors he 
alleges occurred in service.  In 
particular, the Veteran should provide as 
much detailed information as possible 
including the dates, places, names of 
people present, and detailed descriptions 
of events, if not already of record.  The 
RO/AMC should then request any supporting 
evidence from alternative sources 
identified by the Veteran and any 
additional alternative sources deemed 
appropriate.

2.  The RO/AMC should send the Veteran a 
letter in connection with asking him to 
help corroborate his reported experience 
of sexual assault in service, pursuant to 
M21-1.  The Veteran should be 
specifically advised that he may provide 
corroborating evidence of his alleged 
military sexual trauma in service from 
alternate sources of information.  The 
RO/AMC should review the evidence of 
record and ensure that it has fully 
complied with the provisions of VA 
Adjudication Manual M21-1, Part III, 5.14 
(c) (April 30, 1999). The RO should 
furnish the Veteran with clear notice of 
the types of evidence which may be 
considered in a personal assault claim 
under 38 C.F.R. § 3.304(f)(3). 

3  The RO/AMC should obtain all medical 
records regarding the Veteran's treatment 
at the Syracuse VAMC for the periods from 
January 1, 2002, to April 25, 2003, and 
from November 25, 2008, to the present, 
to specifically include the July 2009 VA 
psychiatric evaluation.  If such efforts 
prove unsuccessful, documentation to that 
effect should be added to the claims file 
and the Veteran and he representative so 
notified in writing.

4.  The RO/AMC should request that the 
Veteran clarify if P.C. and B.B., and an 
alcohol rehabilitation center in Bath, 
New York, were VA or private medical 
providers, and his dates of treatment, 
and provide written authorization to 
enable VA to obtain the non-VA treatment 
records.  Then, the RO/AMC should obtain 
any additional VA and non-VA medical 
records identified by the Veteran.  If 
such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.

5.  Thereafter, the RO/AMC should 
undertake all appropriate additional 
development so indicated by the record 
including, but not limited to, 
development of the Veteran's alleged 
stressful events in service.

6.  After the above is completed, 
schedule the Veteran for a VA psychiatric 
examination to determine the etiology of 
any diagnosed psychiatric disorder, 
including PTSD, found to be present.  All 
indicated tests and studies should be 
conducted and all clinical findings 
reported in detail. 

a)  The examiner is advised that the 
Veteran maintains that he was 
sexually assaulted while in active 
service in 1973.

b)  The examiner should elicit as 
much detail as possible from the 
Veteran as to such claimed 
stressors, e.g., locations, dates, 
and identities of individuals 
involved.  Then, the examiner should 
consider the Veteran's alleged in-
service stressors for the purpose of 
determining whether such stressors 
were severe enough to have caused 
the current psychiatric symptoms, 
and whether the diagnostic criteria 
to support the diagnosis of PTSD 
have been satisfied by the in-
service stressors.  The diagnosis 
should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.

c)  If the Veteran is found to have 
PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific stressor or 
stressors supporting the diagnosis.  
If PTSD is diagnosed, the examiner 
is requested to render an opinion as 
to whether it is at least as likely 
as not (i.e., a likelihood of 50 
percent or more) that any currently 
diagnosed PTSD is a result of 
service or whether such an etiology 
or relationship is unlikely (i.e., 
less than a 50-50 probability).  The 
diagnosis should conform to the 
psychiatric nomenclature and 
diagnostic criteria contained in the 
DSM-IV.
 
 The examiner is specifically 
requested to provide a detailed 
medical analysis and 
interpretation of any 
behavioral changes that 
occurred at or close in time to 
the alleged stressor that could 
possibly indicate its 
occurrence.  Examples of 
behavior changes that may 
constitute credible evidence of 
the stressor include, but are 
not limited to:  a request for 
a transfer to another military 
duty assignment; deterioration 
in work performance; substance 
abuse; episodes of depression, 
panic attacks, or anxiety 
without an identifiable cause; 
or unexplained economic or 
social behavior changes.  

d)  If the Veteran is found to have 
a psychiatric disorder other than 
PTSD, the examiner is requested to 
provide an opinion as to whether it 
is at least as likely as not (i.e., 
a likelihood of 50 percent or more) 
that any currently diagnosed 
psychiatric disorder is causally 
related to military service, or 
whether such a causation or 
relationship is unlikely (i.e., less 
than a 50-50 probability).

e)  A complete rationale should be 
provided for any opinion offered.  
The Veteran's claims files must be 
made available to the examiner in 
conjunction with the examination, 
and the examination report should 
indicate if the medical records were 
reviewed.

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against it.

7.  The RO/AMC should review the medical 
opinion obtained to ensure that the 
Board's remand directives were 
accomplished.  Return the case to the 
examiner if all questions posed were not 
answered.

8.  Thereafter, the RO/AMC should review 
the expanded record and readjudicate the 
claim on appeal.  If the benefit sought 
is not granted in full, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


